Citation Nr: 1032883	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-24 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a head injury. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a thoracic spine fracture. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army from 
May to September of 2002 and from October 2003 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).  In pertinent part of that rating decision, the RO 
granted service connection for residuals of head injury and 
assigned a noncompensable evaluation, and it granted service 
connection for residuals of thoracic spine fractures and assigned 
a 10 percent evaluation.  Both awards were effective from October 
6, 2005.  The Veteran appealed the assigned evaluations. 

In February 2010, the Veteran testified before the undersigned 
during a hearing at the RO.  A copy of the hearing transcript has 
been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

During his February 2010 Travel Board hearing, the Veteran 
clearly articulated that his disabilities had worsened since VA 
examinations in 2006.  New examinations are thus warranted to 
fully ascertain the severity of his disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).


During the pendency of this appeal, the criteria for evaluating 
disabilities due to traumatic brain injuries (TBI) were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 
2008).  The Board observes that the Veteran sought a higher 
evaluation for his residual of his head injury prior to October 
2008.  Under Note 5 of this version of 38 C.F.R. § 4.124a, a 
Veteran whose residuals of a TBI are rated under a prior version 
of Diagnostic Code 8045 may request consideration under the new 
provisions.  Here, by testifying as to symptoms including memory 
loss, depression, and cognitive problems, the Board finds that 
the Veteran has, in effect, requested review under the new 
provisions.  A readjudication of his claim under both sets of 
provisions - deleted and revised - is thus warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological 
examination to determine the current severity 
of his residuals of a head injury.  The 
examiner should identify and completely 
describe all current symptomatology.  The 
Veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.

Ask the examiner to discuss not only 
neurological but also any mental health or 
cognitive functions attributed to the head 
injury.  If the service-connected disability 
is manifested by facets of cognitive 
impairment including: memory, attention, 
concentration, executive functions, judgment, 
social interaction, orientation, motor 
activity, visual spatial orientation, 
neurobehavioral effects, communication, or 
unconsciousness, the examiner should so 
state.  The examiner should also address the 
effect of this disability on the Veteran's 
employability.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail in a typewritten report.

2.  Provide the Veteran with a VA spine 
examination to determine the current severity 
of his residuals of a thoracic spine 
fracture.  The examiner should identify and 
completely describe all current 
symptomatology, including range of motion and 
any incapacitating episodes (i.e., doctor-
prescribed bedrest).  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should address the extent to which 
this disability is productive of painful 
motion, functional loss due to pain, excess 
fatigability, weakness, or additional 
disability during flare-ups.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

3.  Following completion of the above, 
readjudicate the issues on appeal.  Provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on all the claims and a summary 
of applicable regulations and evidence, 
including 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2009).  An appropriate period of 
time should be allowed for response before 
the case is returned to the Board, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


